
	

116 HR 2327 : Burma Political Prisoners Assistance Act
U.S. House of Representatives
2019-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 2327
		IN THE SENATE OF THE UNITED STATES
		September 25, 2019 Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To direct the Secretary of State to provide assistance to civil society organizations in Burma that
			 work to secure the release of prisoners of conscience and political
			 prisoners in Burma, and assistance to current and former prisoners of
			 conscience and political prisoners in Burma, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Burma Political Prisoners Assistance Act. 2.FindingsCongress makes the following findings:
 (1)Aung San Suu Kyi and the National League for Democracy (NLD) pledged that they would not arrest anyone as political prisoners, but have failed to fulfill this promise since they took control of Burma’s Union Parliament and the Government’s executive branch in April 2016.
 (2)As of the end of April 2019, there were 331 political prisoners in Burma, 48 of them serving sentences, 90 awaiting trial inside prison, and 193 awaiting trial outside prison, according to the Assistance Association for Political Prisoners in Burma.
 (3)During its 3 years in power, the NLD Government has provided pardons for Burma’s political prisoners on six occasions. State Counsellor Aung San Suu Kyi took steps to secure the release of nearly 235 political prisoners in April 2016. On May 23, 2017, former President Htin Kyaw granted pardons to 259 prisoners, including 89 political prisoners. On April 17, 2018, current President Win Myint pardoned 8,541 prisoners, including 36 political prisoners. In April and May 2019, he pardoned more than 23,000 prisoners, including 20 political prisoners.
 (4)The Burmese security forces have used colonial-era laws to arrest and charge political prisoners and prisoners of conscience. These laws include but are not limited to provisions of the Penal Code, the Peaceful Assembly and Peaceful Procession Act, the 1908 Unlawful Associations Act, the 2013 Telecommunications Act, and the 1923 Official Secrets Act.
 (5)On December 12, 2017, Reuters reporters Wa Lone and Kyaw Soe Oo were arrested and charged with violating the Official Secrets Act, continuing a trend of restricting media and free speech and attempting to thwart coverage of the events in Rakhine State.
 (6)On September 3, 2018, Wa Lone and Kyaw Soe Oo were convicted and sentenced to 7 years in prison. Time Magazine included pictures of the two reporters on the cover of its Person of the Year issue on December 10, 2018, as two of the Guardians and the War on Truth.
 (7)On May 6, 2019, Wa Lone and Kyaw Soe Oo were released after more than 500 days behind bars. (8)According to Burmese free speech organization Athan, 44 journalists and 142 activists since 2016 were charged with colonial-era laws used to stifle dissent and restrict activist groups and have faced trial.
 (9)Since December 2018, three Kachin activists were sentenced to 6 months in prison in connection with peaceful antiwar protests; a protester demonstrating against the Myitsone Dam (a controversial Chinese-backed hydropower project) was charged for peaceful demonstrations, and police used excessive force to crack down on peaceful protesters in Kayah State, with some of the demonstrators charged under vaguely worded, repressive laws.
 (10)On August 18, 2017, Aung Ko Htwe was arrested because he gave a media interview in which he described his experience as a child soldier, including how the Burmese military abducted and forcibly recruited him when he was 13 years old. He was charged under Section 505(b) of Burma’s Penal Code.
 (11)Although former Secretary of State Rex Tillerson took Burma off the State Department’s list of the worst offenders in the use of child soldiers in 2017, the Department reinstated Burma to the list in 2018. According to the United Nations, the Burmese military and ethnic guerrilla groups remain persistent perpetrators’ in the recruitment and use of children in [Burma]..
 3.Child soldiersIt is the sense of Congress that no one should be jailed for freely expressing him or herself or for speaking against the use of child soldiers.
 4.Peaceful assemblyIt is the sense of Congress that Burma must immediately drop defamation charges against the three Kachin activists, Lum Zawng, Nang Pu, and Zau Jet, who led a peaceful rally in Mytkyina, the capital of Kachin State in April 2018, and that the prosecution of Lum Zawng, Nang Pu, and Zau Jet is an attempt by the Burmese authorities to intimidate, harass, and silence community leaders and human rights defenders who speak out about military abuses and the impact on civilian populations.
 5.Press freedomIt is the sense of Congress that press freedom is a fundamental human right and should be upheld and protected in Burma and everywhere, and that Burmese authorities must immediately cease the arbitrary arrest, detention, imprisonment, and physical attacks of journalists, which have created a climate of fear and self-censorship among local journalists.
 6.Statement of policyIt is the policy of the United States that— (1)all prisoners of conscience and political prisoners in Burma should be unconditionally and immediately released;
 (2)the Administration and the Department of State should use all of their diplomatic tools to ensure that all prisoners of conscience and political prisoners in Burma are released; and
 (3)the Burmese Government should repeal or amend all laws that violate the rights to freedom of expression, peaceful assembly, or association, and ensure that laws such as the Telecommunications Law of 2013 and the Unlawful Associations Act of 1908, and laws relating to the right to peaceful assembly, all comply with international human rights standards.
 7.Political prisoners assistanceThe Secretary of State shall continue to provide assistance to civil society organizations in Burma that work to secure the release of prisoners of conscience and political prisoners in Burma, and assistance to current and former prisoners of conscience and political prisoners in Burma. Such assistance may include the following:
 (1)Support for the documentation of human rights violations with respect to prisoners of conscience and political prisoners.
 (2)Support for advocacy in Burma to raise awareness of issues relating to prisoners of conscience and political prisoners.
 (3)Support for efforts to repeal or amend laws that are used to imprison individuals as either prisoners of conscience or political prisoners.
 (4)Support for health, including mental health, and post-incarceration assistance in gaining access to education and employment opportunities or other forms of reparation to enable former prisoners of conscience and political prisoners to resume a normal life.
 (5)The creation, in consultation with former political prisoners and prisoners of conscience, their families, and representatives, of an independent prisoner review mechanism in Burma to review the cases of individuals who may have been charged or deprived of their liberty for peacefully exercising their human rights, review all laws used to arrest, prosecute, and punish individuals as political prisoners and prisoners of conscience, and provide recommendations to the Burmese Government for the repeal or amendment of all such laws.
			
	Passed the House of Representatives September 24, 2019.Cheryl L. Johnson,Clerk
